Citation Nr: 1017755	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  08-02 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to recognition as the surviving spouse 
of the Veteran for the purpose of establishing eligibility 
for VA death benefits. 


REPRESENTATION

Appellant represented by:	American Defenders of Bataan 
and Corregidor, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran was a member of the Army of the United States 
from February 1942 to May 1949.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines that denied the appellant's 
application to reopen her claim of entitlement to recognition 
as the surviving spouse of the Veteran for the purpose of 
establishing eligibility for VA death benefits.  The 
appellant filed a notice of disagreement in April 2007, a 
statement of the case was issued in June 2007, and a 
substantive appeal was received in December 2007.

A Board hearing was held in March 2010; a transcript of these 
proceedings is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed April 1981 decision, the Board denied 
the appellant's claim of entitlement to recognition as the 
eligible surviving spouse of the Veteran for VA death pension 
benefits.

2.  In a decision dated in January 1991, the RO denied the 
appellant's application to reopen her claim of entitlement to 
recognition as the surviving spouse of the Veteran for the 
purpose of establishing eligibility for VA death benefits; 
the appellant filed a notice of disagreement dated in 
September 1991, and the RO issued a statement of the case 
dated the same month; the appellant did not file a 
substantive appeal and the decision became final.

3.  In a decision dated in August 1993, the RO denied the 
appellant's application to reopen her claim of entitlement to 
recognition as the surviving spouse of the Veteran for the 
purpose of establishing eligibility for VA death benefits; 
the appellant filed a notice of disagreement dated in June 
1994, and the RO issued a statement of the case dated the 
same month; the appellant filed a substantive appeal dated in 
October 1994 that was ultimately found by the Board, in an 
August 1997 decision, to be untimely; the August 1993 
decision therefore became final.

4.  The evidence received since the August 1993 RO decision, 
by itself or in connection with previously considered 
evidence, does not relate to an unestablished fact necessary 
to substantiate the claim or raise a reasonable possibility 
of substantiating the claim of entitlement to recognition as 
the surviving spouse of the Veteran for the purpose of 
establishing eligibility for VA death benefits.


CONCLUSIONS OF LAW

1.  An April 1981 Board decision that denied the appellant's 
claim of entitlement to recognition as the eligible surviving 
spouse of the Veteran for VA death pension benefits is final.  
38 U.S.C.A. § 7104 (West 2002).

2.  A January 1991 RO decision that denied the appellant's 
application to reopen her claim of entitlement to recognition 
as the surviving spouse of the Veteran for the purpose of 
establishing eligibility for VA death benefits, is final. 38 
U.S.C.A. § 7105.

3.  An August 1993 RO decision that denied the appellant's 
application to reopen her claim of entitlement to recognition 
as the surviving spouse of the Veteran for the purpose of 
establishing eligibility for VA death benefits, is final.  38 
U.S.C.A. § 7105 (2009).

4.  New and material evidence has not been received since the 
RO's August 1993 decision, and the claim of entitlement to 
recognition as the surviving spouse of the Veteran for the 
purpose of establishing eligibility for VA death benefits is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.   

The Board also notes that there are some claims to which VCAA 
does not apply. Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).  It has been held not to apply to claims based on 
allegations that VA decisions were clearly and unmistakably 
erroneous.  Id.  It has been held not to apply to claims that 
turned on statutory interpretation.  Smith v. Gober, 14 Vet. 
App. 227, 231-2 (2000).  The Court has held that the 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of the claim is based on 
interpretation of the law, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  The Court has also held that compliance 
with the VCAA is not required if additional evidence could 
not possibly change the outcome of the case.  See Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003).

In another class of cases, remand of claims pursuant to VCAA 
is not required because evidentiary development has been 
completed.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Although the 
Court said in Wensch that VCAA did not apply in such cases, 
it may be more accurate to say that VCAA applied, but that 
its notice and duty to assist requirements had been 
satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a Veteran 
with only peacetime service sought pension, no level of 
assistance would help the Veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
Veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator Rockefeller).

In this case, the Board finds that the appellant was afforded 
partial VCAA notice in the January 2007 decision letter that 
notified the appellant that her claim had been denied.  In 
this letter the RO notified the appellant that her previous 
claim for death pension had been denied and that she must 
submit new and material evidence in support of her claim.  
The letter explained that new evidence was evidence submitted 
to the RO for the first time; and material evidence was 
additional information that must bear directly and 
substantially upon the issue for consideration.  See Kent v. 
Nicholson, 20 Vet App. 1 (2006).  The letter stated that the 
evidence indicated that the appellant was married prior to 
her marriage to the Veteran and that there was no evidence 
that this marriage had been annulled or terminated.  The 
appellant's marriage to the Veteran could therefore not be 
considered a deemed valid marriage and the appellant could 
therefore not be recognized as the surviving spouse of the 
Veteran.  

Here, the Board notes that the language used by the RO in the 
January 2007 letter to explain the standard for new and 
material evidence was language used in a prior version of the 
regulation in effect prior to August 29, 2001.  The appellant 
filed her claim in December 2006.  In addition, the RO did 
not explain the basis of the previous denial or that new and 
material evidence must pertain to the reason for the previous 
denial.  And the Board notes that the January 2007 notice was 
given in the same letter as the initial adjudication of the 
appellant's claim.  Finally, the Board finds that the notice 
did not explain the criteria for establishing the underlying 
claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Despite the deficiencies in the notice, however, the Board 
finds that the appellant's claim may be adjudicated on the 
merits without a remand for further notice.  In this case, 
the Board notes that the appellant's underlying claim is a 
claim for entitlement to recognition as the Veteran's 
surviving spouse.  As explained more fully below, the 
evidence relevant to this claim indicates that the Veteran 
was previously married to another spouse at the time of his 
marriage to the appellant, and that there had been no divorce 
or annulment.  The previous spouse was found, in an April 
1981 Board decision, to be the surviving spouse of the 
Veteran for death benefit purposes.  This evidence is 
dispositive of the claim.  As such, there is no point in 
remanding the case for additional notice or development.  See 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003); see also, 
Mason v. Principi, 16 Vet. App. 129 (2002); Sabonis v. Brown, 
6Vet. App. 426, 429- 30 (1994) (where application of the law 
to the facts is dispositive, the appeal must be terminated 
because there is no entitlement under the law to the benefit 
sought.).  As such, no further action is required pursuant to 
the VCAA.

II.  Request to reopen the claim.

The appellant contends that she is entitled to recognition as 
the surviving spouse of the Veteran for the purpose of 
establishing eligibility for VA death benefits. 

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The appellant's request to reopen her claim of service 
connection for the cause of the Veteran's death was received 
in September 2006, and the regulation applicable to her 
appeal defines new and material evidence as existing evidence 
that by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2009).  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In an unappealed April 1981, the Board denied the appellant's 
claim of entitlement to recognition as the eligible surviving 
spouse of the Veteran for VA death pension benefits.  
38 U.S.C.A. § 7104.

In January 1991, the appellant reopened her claim, and the 
same month, the RO denied the appellant's application to 
reopen her claim of entitlement to recognition as the 
surviving spouse of the Veteran for the purpose of 
establishing eligibility for VA death benefits.  The 
appellant filed a notice of disagreement dated in September 
1991, and the RO issued a statement of the case dated the 
same month.  The appellant did not file a substantive appeal 
and the decision became final.  38 U.S.C.A. § 7105.

In August 1993, the appellant again filed to reopen her 
claim.  The same month, the RO denied the appellant's 
application to reopen her claim of entitlement to recognition 
as the surviving spouse of the Veteran for the purpose of 
establishing eligibility for VA death benefits.  The 
appellant filed a notice of disagreement dated in June 1994, 
and the RO issued a statement of the case dated the same 
month.  The appellant filed a substantive appeal dated in 
October 1994 that was ultimately found by the Board, in an 
August 1997 decision, to be untimely.  The August 1993 
decision therefore became final.  38 U.S.C.A. § 7105.

In the previous denials of the appellant's claim, the 
evidence of record indicated that the Veteran had married 
A.V.D.C. in 1938 and again in 1941 and that they had three 
children together.  From that time until 1972, the evidence 
was found to show that the Veteran was, and the Veteran 
referred to himself as, married to A.V.D.C..  The evidence 
indicated that there was no divorce or annulment of the 
marriage.  Rather, the evidence indicated that the Veteran 
left A.V.D.C. sometime between 1972 and 1974, at which time 
A.V.D.C. brought an action for support from the Veteran.  In 
1975, the Veteran participated in a marriage ceremony with 
the appellant, where he listed his status as single.  The 
Veteran died in April 1977.  Two different death certificates 
were noted, one indicating that the appellant was the 
Veteran's spouse and the other indicating that A.V.D.C. was 
the Veteran's spouse.  In April 1981 the Board found, based 
on the evidence, that A.V.D.C. was the Veteran's surviving 
spouse for purposes of VA death pension benefits.  

The evidence added to the claims file since August 1993 
consists of copies of the marriage certificate between the 
Veteran and the appellant, the Veteran's death certificate, 
service information related to the Veteran, a denial of 
widows benefits from the Social Security Administration, 
copies of birth certificates of the children born to the 
appellant and the Veteran indicating births in February 1974 
and June 1975, an application for burial expenses for the 
Veteran, a marriage certificate dated in February 1991 
between V.C. (the man that the appellant had married in 1965, 
prior to the appellant's marriage to the Veteran) and L.D., 
the death certificate of V.C. dated in June 2006, the 
appellant's written statements submitted to the Board, and 
the appellant's testimony before the Board in March 2010.  In 
her testimony, the appellant stated that she could not be 
considered "married" at the time of her 1975 marriage 
ceremony to the Veteran, because her previous marriage to 
V.C. in 1965 should be considered void.  In this regard, she 
testified that V.C. was married to another woman prior to 
1965 and that marriage had not lawfully ended when she and 
V.C. married in 1965.

After reviewing the claims file, the Board finds that the 
majority of this evidence was contained in the claims file 
prior to the August 1993 RO decision and therefore cannot be 
considered new.  And the evidence added later does not 
contradict or undermine the evidence that was before the 
Board and RO in the previous decisions.  

As set forth above, the evidence associated with the claims 
file since the August 1993 RO decision consists of various 
vital records relating to the appellant, the Veteran, and 
other related parties.  While some of this evidence is new 
evidence, in that it was not previously physically of record 
at the time of the August 1993 decision, the evidence is not 
"material evidence" since it basically reiterates the 
appellant's prior contentions already of record and reflects 
that the appellant married the Veteran after the Veteran 
married A.V.D.C. and that the previous marriage had not ended 
at the time of the Veteran's death.  As noted previously, the 
appellant testified before the Board that she could not be 
considered "married" at the time of her 1975 marriage 
ceremony to the Veteran, because her previous marriage to 
V.C. in 1965 should be considered void.  She testified that 
V.C. was married to another woman prior to 1965 and that 
marriage had not lawfully ended.  The appellant also 
introduced a February 1991 marriage certificate between V.C. 
and L.D., and the death certificate of V.C. from 2006.  This 
evidence, however, is not relevant to the appellant's claim.  
The marital status of the appellant in 1975 does not serve to 
negate the married status of the Veteran at the time he 
purported to marry the appellant.  This evidence does not 
relate to an unestablished fact necessary to substantiate the 
claim or raise a reasonable possibility of substantiating the 
claim.  Without such evidence, there is no reasonable 
possibility of substantiating the appellant's claim. 
38 C.F.R. § 3.156.  

In this case, the information added to the record since 
August 1993 is cumulative, at best, of the evidence 
previously considered and does not relate to an unestablished 
fact necessary to substantiate the claim and, therefore, does 
not raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.  

For these reasons, the Board finds the new evidence of record 
is not material to the appellant's claim of entitlement to 
recognition as the Veteran's surviving spouse for the purpose 
of death pension benefits.  As such, the appellant's claim is 
not reopened and the appeal is denied.


ORDER

As new and material evidence has not been received to reopen 
the claim of entitlement to recognition as the Veteran's 
surviving spouse for the purpose of death pension benefits, 
the appeal is denied. 



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


